Title: To Thomas Jefferson from David M. Randolph, 20 April 1825
From: Randolph, David M.
To: Jefferson, Thomas


                        Dear Sir
                        
                            Ballards Farm near York Town
                            20th April 1825
                        
                    The subject of this communication will I hope be a sufficient plea to your friendly consideration, to variant the freedom with which it is made. In the publication of “Enactments” by the University, I perceive that a Librarian is recognized as an Officer of the Institution. Should the appointment not already have taken place, I would most respectfully excite your attention to my son D M Randolph, whose acquirements, and devotion to Literature are deemed suited to the station; and whose unfortunate bodily infirmities render him incapable of any active pursuit by which he cou’d obtain comfortable support. He is at present drawing a slender and very precarious living from a limitted School in York. His  as as far as they have been developed, are such as  me that he will be found worthy your patronage, in so far as to enquire into his merits, and to decide accordingly. I have the honor to be, with every assurance of faithfulness, Your respectful friend &ce—
                        D M Randolph
                    